 

AIT Therapeutics, Inc. Amended and Restated 2013 EQUITY INCENTIVE PLAN

 

1. Purpose; Eligibility.

 

1.1 General Purpose. This AIT Therapeutics, Inc. Amended and Restated 2013
Equity Incentive Plan (the “Plan”) is hereby established by AIT Therapeutics,
Inc., a Delaware corporation (the “Company”), which amends and restates the AIT
Therapeutics, Inc. 2013 Equity Incentive Plan. The purposes of the Plan are to
(a) enable the Company and any Affiliate to attract and retain the types of
Employees, Consultants and Directors who will contribute to the Company’s long
range success; (b) provide incentives that align the interests of Employees,
Consultants and Directors with those of the shareholders of the Company; and (c)
promote the success of the Company’s business.

 

1.2 Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Consultants and Directors of the Company and its Affiliates and such
other individuals designated by the Committee who are reasonably expected to
become Employees, Consultants and Directors after the receipt of Awards.

 

1.3 Available Awards. Awards that may be granted under the Plan include: (a)
Incentive Stock Options, (b) Non-qualified Stock Options, (c) Stock Appreciation
Rights, (d) Restricted Awards, (e) Performance Share Awards, (f) Cash Awards,
and (g) Other Equity-Based Awards.

 

2. Definitions.

 

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

 

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.

 

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, a Restricted
Award, a Performance Share Award, a Cash Award, or an Other Equity-Based Award.

 

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

“Board” means the Board of Directors of the Company, as constituted at any time.

 

“Cash Award” means an Award denominated in cash that is granted under Section
7.4 of the Plan.

 



 1 

 

 

“Cause” means:

 

  With respect to any Employee or Consultant, unless the applicable Award
Agreement states otherwise:       (a) If the Employee or Consultant is a party
to an employment or service agreement with the Company or its Affiliates and
such agreement provides for a definition of Cause, the definition contained
therein; or       (b) If no such agreement exists, or if such agreement does not
define Cause: (i) the commission of, or plea of guilty or no contest to, a
felony or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
Company or an Affiliate; (ii) conduct that results in or is reasonably likely to
result in harm to the reputation or business of the Company or any of its
Affiliates; (iii) gross negligence or willful misconduct with respect to the
Company or an Affiliate; or (iv) material violation of state or federal
securities laws.

 

  With respect to any Director, unless the applicable Award Agreement states
otherwise, a determination by a majority of the disinterested Board members that
the Director has engaged in any of the following:       (a) malfeasance in
office;       (b) gross misconduct or neglect;       (c) false or fraudulent
misrepresentation inducing the director’s appointment;       (d) wilful
conversion of corporate funds; or       (e) repeated failure to participate in
Board meetings on a regular basis despite having received proper notice of the
meetings in advance.

 

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

 

“Change in Control”

 



(a) The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its subsidiaries, taken as a whole, to any Person that is not a
subsidiary of the Company;       (b) The Incumbent Directors cease for any
reason to constitute at least a majority of the Board;       (c) The date which
is 10 business days prior to the consummation of a complete liquidation or
dissolution of the Company;       (d) The acquisition by any Person of
Beneficial Ownership of 50% or more (on a fully diluted basis) of either (i) the
then outstanding shares of Common Stock of the Company, taking into account as
outstanding for this purpose such Common Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Common Stock (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or any Affiliate, (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any subsidiary, (C) any acquisition which complies with clauses, (i), (ii)
and (iii) of subsection (e) of this definition or (D) in respect of an Award
held by a particular Participant, any acquisition by the Participant or any
group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant); or

 

 2 

 

 

  (e) The consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
that requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the “Surviving Company”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4.

 

“Common Stock” means the common stock, $0.0001 par value per share, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.

 

“Company” means AIT Therapeutics, Inc. a Delaware corporation, and any successor
thereto.

 

“Consultant” means any individual or entity which performs bona fide services to
the Company or an Affiliate, other than as an Employee or Director, and who may
be offered securities registerable pursuant to a registration statement on Form
S-8 under the Securities Act.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence. The Committee or its delegate, in its sole discretion, may
determine whether a Company transaction, such as a sale or spin-off of a
division or subsidiary that employs a Participant, shall be deemed to result in
a termination of Continuous Service for purposes of affected Awards, and such
decision shall be final, conclusive and binding.

 

 3 

 

 

“Deferred Stock Units (DSUs)” has the meaning set forth in Section 7.2 hereof.

 

“Director” means a member of the Board.

 

“Disability” means, unless the applicable Award Agreement says otherwise, that
the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment; provided,
however, for purposes of determining the term of an Incentive Stock Option
pursuant to Section 6.10 hereof, the term Disability shall have the meaning
ascribed to it under Section 22(e)(3) of the Code. The determination of whether
an individual has a Disability shall be determined under procedures established
by the Committee. Except in situations where the Committee is determining
Disability for purposes of the term of an Incentive Stock Option pursuant to
Section 6.10 hereof within the meaning of Section 22(e)(3) of the Code, the
Committee may rely on any determination that a Participant is disabled for
purposes of benefits under any long-term disability plan maintained by the
Company or any Affiliate in which a Participant participates.

 

“Disqualifying Disposition” has the meaning set forth in Section 14.12.

 

“Effective Date” shall mean the date as of which this Plan is adopted by the
Board.

 

“Employee” means any person, including an Officer or Director, employed by the
Company or an Affiliate; provided, that, for purposes of determining eligibility
to receive Incentive Stock Options, an Employee shall mean an employee of the
Company or a parent or subsidiary corporation within the meaning of Section 424
of the Code. Mere service as a Director or payment of a director’s fee by the
Company or an Affiliate shall not be sufficient to constitute “employment” by
the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of a share of Common Stock (or if no sales were reported the
closing price on the date immediately preceding such date) as quoted on such
exchange or system on the day of determination, as reported in the Wall Street
Journal. In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee and such
determination shall be conclusive and binding on all persons.

 

“Fiscal Year” means the Company’s fiscal year.

 

“Free Standing Rights” has the meaning set forth in Section 7.1(a).

 

 4 

 

 

“Good Reason” means, unless the applicable Award Agreement states otherwise:

 

  (a) If an Employee or Consultant is a party to an employment or service
agreement with the Company or its Affiliates and such agreement provides for a
definition of Good Reason, the definition contained therein; or       (b) If no
such agreement exists or if such agreement does not define Good Reason, the
occurrence of one or more of the following without the Participant’s express
written consent, which circumstances are not remedied by the Company within
thirty (30) days of its receipt of a written notice from the Participant
describing the applicable circumstances (which notice must be provided by the
Participant within ninety (90) days of the Participant’s knowledge of the
applicable circumstances): (i) any material, adverse change in the Participant’s
duties, responsibilities, authority, title, status or reporting structure; or
(ii) a material reduction in the Participant’s base salary or bonus opportunity.

 

“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

“Incentive Stock Option” means an Option that is designated by the Committee as
an incentive stock option within the meaning of Section 422 of the Code and that
meets the requirements set out in the Plan.

 

“Incumbent Directors” means individuals who, on the Effective Date, constitute
the Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) shall be an Incumbent Director. No individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be an Incumbent Director.

 

“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.

 

“Non-qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

“Option” means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.

 

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 

“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 

 5 

 

 

“Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, or Performance
Share Award that is granted under Section 7.4 and is payable by delivery of
Common Stock and/or which is measured by reference to the value of Common Stock.

 

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon business
criteria or other performance measures determined by the Committee in its
discretion.

 

“Performance Period” means the one or more periods of time, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Share Award or a Cash Award.

 

“Performance Share Award” means any Award granted pursuant to Section 7.3
hereof.

 

“Performance Share” means the grant of a right to receive a number of actual
shares of Common Stock or share units based upon the performance of the Company
during a Performance Period, as determined by the Committee.

 

“Permitted Transferee” means: (a) a member of the Optionholder’s immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (b) third
parties designated by the Committee in connection with a program established and
approved by the Committee pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of a
Non-qualified Stock Option; and (c) such other transferees as may be permitted
by the Committee in its sole discretion.

 

“Person” means a person as defined in Section 13(d)(3) of the Exchange Act.

 

“Plan” means this AIT Therapeutics, Inc. Amended and Restated 2013 Equity
Incentive Plan, as amended and/or amended and restated from time to time.

 

“Related Rights” has the meaning set forth in Section 7.1(a).

 

“Restricted Award” means any Award granted pursuant to Section 7.2(a).

 

“Restricted Period” has the meaning set forth in Section 7.2(a).

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

 6 

 

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.

 

“Stock for Stock Exchange” has the meaning set forth in Section 6.4.

 

“Substitute Award” has the meaning set forth in Section 4.6.

 

“Ten Percent Shareholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

 

“Total Share Reserve” has the meaning set forth in Section 4.1.

 

3. Administration.

 

3.1 Authority of Committee. The Plan shall be administered by the Committee or,
in the Board’s sole discretion, by the Board. Subject to the terms of the Plan,
the Committee’s charter and Applicable Laws, and in addition to other express
powers and authorization conferred by the Plan, the Committee shall have the
authority:

 

(a) to construe and interpret the Plan and apply its provisions;

 

(b) to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

 

(c) to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

 

(d) to delegate its authority to one or more Officers of the Company with
respect to Awards that do not involve “insiders” within the meaning of Section
16 of the Exchange Act;

 

(e) to determine when Awards are to be granted under the Plan and the applicable
Grant Date;

 

(f) from time to time to select, subject to the limitations set forth in this
Plan, those eligible Award recipients to whom Awards shall be granted;

 

(g) to determine the number of shares of Common Stock to be made subject to each
Award;

 

(h) to determine whether each Option is to be an Incentive Stock Option or a
Non-qualified Stock Option;

 

 7 

 

 

(i) to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

 

(j) to determine the target number of Performance Shares to be granted pursuant
to a Performance Share Award, the performance measures that will be used to
establish the Performance Goals, the Performance Period(s) and the number of
Performance Shares earned by a Participant;

 

(l) to amend any outstanding Awards, including for the purpose of modifying the
time or manner of vesting, or the term of any outstanding Award; provided,
however, that if any such amendment impairs a Participant’s rights or increases
a Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent;

 

(m) to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;

 

(n) to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;

 

(o) to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and

 

(p) to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

 

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification effects a repricing,
shareholder approval shall be required before the repricing is effective.

 

3.2 Committee Decisions Final. All decisions made by the Committee pursuant to
the provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.

 

3.3 Delegation. The Committee or, if no Committee has been appointed, the Board
may delegate administration of the Plan to a committee or committees of one or
more members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated. The Committee shall have the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board or
the Committee shall thereafter be to the committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.
The members of the Committee shall be appointed by and serve at the pleasure of
the Board. From time to time, the Board may increase or decrease the size of the
Committee, add additional members to, remove members (with or without cause)
from, appoint new members in substitution therefor, and fill vacancies, however
caused, in the Committee. The Committee shall act pursuant to a vote of the
majority of its members or, in the case of a Committee comprised of only two
members, the unanimous consent of its members, whether present or not, or by the
written consent of the majority of its members and minutes shall be kept of all
of its meetings and copies thereof shall be provided to the Board. Subject to
the limitations prescribed by the Plan and the Board, the Committee may
establish and follow such rules and regulations for the conduct of its business
as it may determine to be advisable.

 

 8 

 

 

3.4 Committee Composition. Except as otherwise determined by the Board, the
Committee shall consist solely of two or more Non-Employee Directors. The Board
shall have discretion to determine whether or not it intends to comply with the
exemption requirements of Rule 16b-3. However, if the Board intends to satisfy
such exemption requirements, with respect to any insider subject to Section 16
of the Exchange Act, the Committee shall be a compensation committee of the
Board that at all times consists solely of two or more Non-Employee Directors.
Within the scope of such authority, the Board or the Committee may delegate to a
committee of one or more members of the Board who are not Non-Employee Directors
the authority to grant Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors.

 

3.5 Indemnification. In addition to such other rights of indemnification as they
may have as Directors or members of the Committee, and to the extent allowed by
Applicable Laws, the Committee shall be indemnified by the Company against the
reasonable expenses, including attorney’s fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Committee may be party by reason of any action taken or failure to act
under or in connection with the Plan or any Award granted under the Plan, and
against all amounts paid by the Committee in settlement thereof (provided,
however, that the settlement has been approved by the Company, which approval
shall not be unreasonably withheld) or paid by the Committee in satisfaction of
a judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
Committee did not act in good faith and in a manner which such person reasonably
believed to be in the best interests of the Company, or in the case of a
criminal proceeding, had no reason to believe that the conduct complained of was
unlawful; provided, however, that within 60 days after the institution of any
such action, suit or proceeding, such Committee shall, in writing, offer the
Company the opportunity at its own expense to handle and defend such action,
suit or proceeding.

 

4. Shares Subject to the Plan.

 

4.1 Subject to adjustment in accordance with Section 11, no more than 1,500,000
shares of Common Stock shall be available for the grant of Awards under the Plan
(the “Total Share Reserve”). During the terms of the Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Awards.

 

4.2 Shares of Common Stock available for distribution under the Plan may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or shares reacquired by the Company in any manner.

 

4.3 Subject to adjustment in accordance with Section 11, no more than 1,500,000
shares of Common Stock may be issued in the aggregate pursuant to the exercise
of Incentive Stock Options (the “ISO Limit”).

 

4.4 Reserved.

 

4.5 Any shares of Common Stock subject to an Award that expires or is canceled,
forfeited, or terminated without issuance of the full number of shares of Common
Stock to which the Award related will again be available for issuance under the
Plan. Notwithstanding anything to the contrary contained herein: shares subject
to an Award under the Plan shall not again be made available for issuance or
delivery under the Plan if such shares are (a) shares tendered in payment of an
Option, (b) shares delivered or withheld by the Company to satisfy any tax
withholding obligation, or (c) shares covered by a stock-settled Stock
Appreciation Right or other Awards that were not issued upon the settlement of
the Award.

 

 9 

 

 

4.6 Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). Substitute Awards shall not be counted against the Total
Share Reserve; provided, that, Substitute Awards issued in connection with the
assumption of, or in substitution for, outstanding options intended to qualify
as Incentive Stock Options shall be counted against the ISO limit. Subject to
applicable stock exchange requirements, available shares under a
shareholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
such acquisition or transaction) may be used for Awards under the Plan and shall
not count toward the Total Share Limit.

 

5. Eligibility.

 

5.1 Eligibility for Specific Awards. Incentive Stock Options may be granted only
to Employees. Awards other than Incentive Stock Options may be granted to
Employees, Consultants and Directors and those individuals whom the Committee
determines are reasonably expected to become Employees, Consultants and
Directors following the Grant Date.

 

5.2 Ten Percent Shareholders. A Ten Percent Shareholder shall not be granted an
Incentive Stock Option unless the Option Exercise Price is at least 110% of the
Fair Market Value of the Common Stock on the Grant Date and the Option is not
exercisable after the expiration of five years from the Grant Date.

 

6. Option Provisions. Each Option granted under the Plan shall be evidenced by
an Award Agreement. Each Option so granted shall be subject to the conditions
set forth in this Section 6, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. All Options
shall be separately designated Incentive Stock Options or Non-qualified Stock
Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased
on exercise of each type of Option. Notwithstanding the foregoing, the Company
shall have no liability to any Participant or any other person if an Option
designated as an Incentive Stock Option fails to qualify as such at any time or
if an Option is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code and the terms of such Option do
not satisfy the requirements of Section 409A of the Code. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

 

6.1 Term. Subject to the provisions of Section 5.2 regarding Ten Percent
Shareholders, no Incentive Stock Option shall be exercisable after the
expiration of 10 years from the Grant Date. The term of a Non-qualified Stock
Option granted under the Plan shall be determined by the Committee; provided,
however, no Non-qualified Stock Option shall be exercisable after the expiration
of 10 years from the Grant Date.

 

6.2 Exercise Price of an Incentive Stock Option. Subject to the provisions of
Section 5.2 regarding Ten Percent Shareholders, the Option Exercise Price of
each Incentive Stock Option shall be not less than 100% of the Fair Market Value
of the Common Stock subject to the Option on the Grant Date. Notwithstanding the
foregoing, an Incentive Stock Option may be granted with an Option Exercise
Price lower than that set forth in the preceding sentence if such Option is
granted pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.

 

6.3 Exercise Price of a Non-qualified Stock Option. The Option Exercise Price of
each Non-qualified Stock Option shall be not less than 100% of the Fair Market
Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, a Non-qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code.

 

 10 

 

 

6.4 Consideration. The Option Exercise Price of Common Stock acquired pursuant
to an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (a) in cash or by certified or bank check at the time the
Option is exercised or (b) in the discretion of the Committee, upon such terms
as the Committee shall approve, the Option Exercise Price may be paid: (i) by
delivery to the Company of other Common Stock, duly endorsed for transfer to the
Company, with a Fair Market Value on the date of delivery equal to the Option
Exercise Price (or portion thereof) due for the number of shares being acquired,
or by means of attestation whereby the Participant identifies for delivery
specific shares of Common Stock that have an aggregate Fair Market Value on the
date of attestation equal to the Option Exercise Price (or portion thereof) and
receives a number of shares of Common Stock equal to the difference between the
number of shares thereby purchased and the number of identified attestation
shares of Common Stock (a “Stock for Stock Exchange”); (ii) a “cashless”
exercise program established with a broker; (iii) by reduction in the number of
shares of Common Stock otherwise deliverable upon exercise of such Option with a
Fair Market Value equal to the aggregate Option Exercise Price at the time of
exercise; (iv) by any combination of the foregoing methods; or (v) in any other
form of legal consideration that may be acceptable to the Committee. Unless
otherwise specifically provided in the Option, the exercise price of Common
Stock acquired pursuant to an Option that is paid by delivery (or attestation)
to the Company of other Common Stock acquired, directly or indirectly from the
Company, shall be paid only by shares of the Common Stock of the Company that
have been held for more than six months (or such longer or shorter period of
time required to avoid a charge to earnings for financial accounting purposes).
Notwithstanding the foregoing, during any period for which the Common Stock is
publicly traded (i.e., the Common Stock is listed on any established stock
exchange or a national market system) an exercise by a Director or Officer that
involves or may involve a direct or indirect extension of credit or arrangement
of an extension of credit by the Company, directly or indirectly, in violation
of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be prohibited with
respect to any Award under this Plan.

 

6.5 Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

6.6 Transferability of a Non-qualified Stock Option. A Non-qualified Stock
Option may, in the sole discretion of the Committee, be transferable to a
Permitted Transferee, upon written approval by the Committee to the extent
provided in the Award Agreement. If the Non-qualified Stock Option does not
provide for transferability, then the Non-qualified Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

6.7 Vesting of Options. Each Option may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Committee may deem appropriate. The vesting provisions of individual
Options may vary. No Option may be exercised for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
upon the occurrence of a specified event.

 

6.8 Termination of Continuous Service. Unless otherwise provided in an Award
Agreement or in an employment agreement the terms of which have been approved by
the Committee, in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time ending on the earlier of (a) the date three months following the
termination of the Optionholder’s Continuous Service or (b) the expiration of
the term of the Option as set forth in the Award Agreement; provided that, if
the termination of Continuous Service is by the Company for Cause, all
outstanding Options (whether or not vested) shall immediately terminate and
cease to be exercisable. If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Award Agreement, the
Option shall terminate.

 

 11 

 

 

6.9 Extension of Termination Date. An Optionholder’s Award Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service for any reason would be prohibited at any time
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or any other state or federal securities
law or the rules of any securities exchange or interdealer quotation system,
then the Option shall terminate on the earlier of (a) the expiration of the term
of the Option in accordance with Section 6.1 or (b) the expiration of a period
after termination of the Participant’s Continuous Service that is three months
after the end of the period during which the exercise of the Option would be in
violation of such registration or other securities law requirements.

 

6.10 Disability of Optionholder. Unless otherwise provided in an Award
Agreement, in the event that an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (a) the date 12 months following such termination or
(b) the expiration of the term of the Option as set forth in the Award
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein or in the Award Agreement, the Option
shall terminate.

 

6.11 Death of Optionholder. Unless otherwise provided in an Award Agreement, in
the event an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death, but only within the period ending on the
earlier of (a) the date 12 months following the date of death or (b) the
expiration of the term of such Option as set forth in the Award Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Award Agreement, the Option shall terminate.

 

6.12 Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds $100,000, the Options or portions thereof which exceed
such limit (according to the order in which they were granted) shall be treated
as Non-qualified Stock Options.

 

7. Provisions of Awards Other Than Options.

 

7.1 Stock Appreciation Rights.

 

(a) General

 

Each Stock Appreciation Right granted under the Plan shall be evidenced by an
Award Agreement. Each Stock Appreciation Right so granted shall be subject to
the conditions set forth in this Section 7.1, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).

 

(b) Grant Requirements

 

Any Related Right that relates to a Non-qualified Stock Option may be granted at
the same time the Option is granted or at any time thereafter but before the
exercise or expiration of the Option. Any Related Right that relates to an
Incentive Stock Option must be granted at the same time the Incentive Stock
Option is granted.

 

 12 

 

 

(c) Term of Stock Appreciation Rights

 

The term of a Stock Appreciation Right granted under the Plan shall be
determined by the Committee; provided, however, no Stock Appreciation Right
shall be exercisable later than the tenth anniversary of the Grant Date.

 

(d) Vesting of Stock Appreciation Rights

 

Each Stock Appreciation Right may, but need not, vest and therefore become
exercisable in periodic installments that may, but need not, be equal. The Stock
Appreciation Right may be subject to such other terms and conditions on the time
or times when it may be exercised as the Committee may deem appropriate. The
vesting provisions of individual Stock Appreciation Rights may vary. No Stock
Appreciation Right may be exercised for a fraction of a share of Common Stock.
The Committee may, but shall not be required to, provide for an acceleration of
vesting and exercisability in the terms of any Stock Appreciation Right upon the
occurrence of a specified event.

 

(e) Exercise and Payment

 

Upon exercise of a Stock Appreciation Right, the holder shall be entitled to
receive from the Company an amount equal to the number of shares of Common Stock
subject to the Stock Appreciation Right that is being exercised multiplied by
the excess of (i) the Fair Market Value of a share of Common Stock on the date
the Award is exercised, over (ii) the exercise price specified in the Stock
Appreciation Right or related Option. Payment with respect to the exercise of a
Stock Appreciation Right shall be made on the date of exercise. Payment shall be
made in the form of shares of Common Stock (with or without restrictions as to
substantial risk of forfeiture and transferability, as determined by the
Committee in its sole discretion), cash or a combination thereof, as determined
by the Committee.

 

(f) Exercise Price

 

The exercise price of a Free Standing Right shall be determined by the
Committee. A Related Right granted simultaneously with or subsequent to the
grant of an Option and in conjunction therewith or in the alternative thereto
shall have the same exercise price as the related Option, shall be transferable
only upon the same terms and conditions as the related Option, and shall be
exercisable only to the same extent as the related Option; provided, however,
that a Stock Appreciation Right, by its terms, shall be exercisable only when
the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 7.1(b) are
satisfied.

 

(g) Reduction in the Underlying Option Shares

 

Upon any exercise of a Related Right, the number of shares of Common Stock for
which any related Option shall be exercisable shall be reduced by the number of
shares for which the Stock Appreciation Right has been exercised. The number of
shares of Common Stock for which a Related Right shall be exercisable shall be
reduced upon any exercise of any related Option by the number of shares of
Common Stock for which such Option has been exercised.

 

 13 

 

 

7.2 Restricted Awards.

 

(a) General

 

A Restricted Award is an Award of actual shares of Common Stock (“Restricted
Stock”) or hypothetical Common Stock units (“Restricted Stock Units”) having a
value equal to the Fair Market Value of an identical number of shares of Common
Stock, which may, but need not, provide that such Restricted Award may not be
sold, assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period (the “Restricted Period”) as the Committee
shall determine. Each Restricted Award granted under the Plan shall be evidenced
by an Award Agreement. Each Restricted Award so granted shall be subject to the
conditions set forth in this Section 7.2, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.

 

(b) Restricted Stock and Restricted Stock Units

 

(i) Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant’s account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
if applicable, upon the release of restrictions on such share and, if such share
is forfeited, the Participant shall have no right to such dividends.

 

(ii) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in an Award Agreement. No shares of Common Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside funds for the payment of any such Award. A Participant
shall have no voting rights with respect to any Restricted Stock Units granted
hereunder. The Committee may also grant Restricted Stock Units with a deferral
feature, whereby settlement is deferred beyond the vesting date until the
occurrence of a future payment date or event set forth in an Award Agreement
(“Deferred Stock Units”). At the discretion of the Committee, each Restricted
Stock Unit or Deferred Stock Unit (representing one share of Common Stock) may
be credited with an amount equal to the cash and stock dividends paid by the
Company in respect of one share of Common Stock (“Dividend Equivalents”).

 

(c) Restrictions

 

(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a shareholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

 14 

 

 

(ii) Restricted Stock Units and Deferred Stock Units awarded to any Participant
shall be subject to (A) forfeiture until the expiration of the Restricted
Period, and satisfaction of any applicable Performance Goals during such period,
to the extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units or Deferred Stock Units are forfeited, all rights of the
Participant to such Restricted Stock Units or Deferred Stock Units shall
terminate without further obligation on the part of the Company and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.

 

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock, Restricted Stock Units and Deferred Stock
Units whenever it may determine that, by reason of changes in Applicable Laws or
other changes in circumstances arising after the date the Restricted Stock or
Restricted Stock Units or Deferred Stock Units are granted, such action is
appropriate.

 

(d) Restricted Period

 

With respect to Restricted Awards, the Restricted Period shall commence on the
Grant Date and end at the time or times set forth on a schedule established by
the Committee in the applicable Award Agreement.

 

(e) Delivery of Restricted Stock and Settlement of Restricted Stock Units

 

Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in Section 7.2(c) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock which have not then been
forfeited and with respect to which the Restricted Period has expired (to the
nearest full share). Upon the expiration of the Restricted Period with respect
to any outstanding Restricted Stock Units, or at the expiration of the deferral
period with respect to any outstanding Deferred Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one share
of Common Stock for each such outstanding vested Restricted Stock Unit or
Deferred Stock Unit (“Vested Unit”); provided, however, that, if explicitly
provided in the applicable Award Agreement, the Committee may, in its sole
discretion, elect to pay cash or part cash and part Common Stock in lieu of
delivering only shares of Common Stock for Vested Units. If a cash payment is
made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed in the case of Restricted Stock Units, or the
delivery date in the case of Deferred Stock Units, with respect to each Vested
Unit.

 

(f) Stock Restrictions

 

Each certificate representing Restricted Stock awarded under the Plan shall bear
a legend in such form as the Company deems appropriate.

 

7.3 Performance Share Awards.

 

(a) Grant of Performance Share Awards

 

Each Performance Share Award granted under the Plan shall be evidenced by an
Award Agreement. Each Performance Share Award so granted shall be subject to the
conditions set forth in this Section 7.3, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. The Committee shall have the discretion to determine: (i) the number
of shares of Common Stock or stock-denominated units subject to a Performance
Share Award granted to any Participant; (ii) the Performance Period applicable
to any Award; (iii) the conditions that must be satisfied for a Participant to
earn an Award; and (iv) the other terms, conditions and restrictions of the
Award.

 

 15 

 

 

(b) Earning Performance Share Awards

 

The number of Performance Shares earned by a Participant will depend on the
extent to which the performance goals established by the Committee are attained
within the applicable Performance Period, as determined by the Committee.

 

7.4 Other Equity-Based Awards and Cash Awards. The Committee may grant Other
Equity-Based Awards, either alone or in tandem with other Awards, in such
amounts and subject to such conditions as the Committee shall determine in its
sole discretion. Each Equity-Based Award shall be evidenced by an Award
Agreement and shall be subject to such conditions, not inconsistent with the
Plan, as may be reflected in the applicable Award Agreement. The Committee may
grant Cash Awards in such amounts and subject to such Performance Goals, other
vesting conditions, and such other terms as the Committee determines in its
discretion. Cash Awards shall be evidenced in such form as the Committee may
determine.

 

8. Securities Law Compliance. Each Award Agreement shall provide that no shares
of Common Stock shall be purchased or sold thereunder unless and until (a) any
then applicable requirements of state or federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its counsel
and (b) if required to do so by the Company, the Participant has executed and
delivered to the Company a letter of investment intent in such form and
containing such provisions as the Committee may require. The Company shall use
reasonable efforts to seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Awards and to issue and sell shares of Common Stock upon exercise of the Awards;
provided, however, that this undertaking shall not require the Company to
register under the Securities Act the Plan, any Award or any Common Stock issued
or issuable pursuant to any such Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such
Awards unless and until such authority is obtained.

 

9. Use of Proceeds from Stock. Proceeds from the sale of Common Stock pursuant
to Awards, or upon exercise thereof, shall constitute general funds of the
Company.

 

10. Miscellaneous.

 

10.1 Acceleration of Exercisability and Vesting. The Committee shall have the
power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.

 

10.2 Shareholder Rights. Except as provided in the Plan or an Award Agreement,
no Participant shall be deemed to be the holder of, or to have any of the rights
of a holder with respect to, any shares of Common Stock subject to such Award
unless and until such Participant has satisfied all requirements for exercise of
the Award pursuant to its terms and no adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distributions of other rights for which the record date is prior to the date
such Common Stock certificate is issued, except as provided in Section 11
hereof.

 

 16 

 

 

10.3 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause or (b) the service of a
Director pursuant to the By-laws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

10.4 Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer of employment to the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another, or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee’s right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.

 

10.5 Withholding Obligations. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant may
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Common Stock under an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (a)
tendering a cash payment; (b) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the maximum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

 

11. Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the exercise price of Options
and Stock Appreciation Rights, the Performance Goals to which Performance Share
Awards and Cash Awards are subject, the maximum number of shares of Common Stock
subject to all Awards stated in Section 4 will be equitably adjusted or
substituted, as to the number, price or kind of a share of Common Stock or other
consideration subject to such Awards to the extent necessary to preserve the
economic intent of such Award. In the case of adjustments made pursuant to this
Section 11, unless the Committee specifically determines that such adjustment is
in the best interests of the Company or its Affiliates, the Committee shall, in
the case of Incentive Stock Options, ensure that any adjustments under this
Section 11 will not constitute a modification, extension or renewal of the
Incentive Stock Options within the meaning of Section 424(h)(3) of the Code and
in the case of Non-qualified Stock Options, ensure that any adjustments under
this Section 11 will not constitute a modification of such Non-qualified Stock
Options within the meaning of Section 409A of the Code. Any adjustments made
under this Section 11 shall be made in a manner which does not adversely affect
the exemption provided pursuant to Rule 16b-3 under the Exchange Act. The
Company shall give each Participant notice of an adjustment hereunder and, upon
notice, such adjustment shall be conclusive and binding for all purposes.

 

12. Effect of Change in Control.

 



12.1 Unless otherwise provided in an Award Agreement, notwithstanding any
provision of the Plan to the contrary:

 

(a) In the event of a Participant’s termination of Continuous Service without
Cause or for Good Reason during the 3-month period following a Change in
Control, notwithstanding any provision of the Plan or any applicable Award
Agreement to the contrary, all outstanding Options and Stock Appreciation Rights
shall become immediately exercisable with respect to 100% of the shares subject
to such Options or Stock Appreciation Rights, and/or the Restricted Period shall
expire immediately with respect to 100% of the outstanding shares of Restricted
Stock or Restricted Stock Units as of the date of the Participant’s termination
of Continuous Service.

 

 17 

 

 

(b) With respect to Performance Share Awards and Cash Awards, in the event of a
Change in Control, all incomplete Performance Periods in respect of such Awards
in effect on the date the Change in Control occurs shall end on the date of such
change and the Committee shall (i) determine the extent to which Performance
Goals with respect to each such Performance Period have been met based upon such
audited or unaudited financial information then available as it deems relevant
and (ii) cause to be paid to the applicable Participant partial or full Awards
with respect to Performance Goals for each such Performance Period based upon
the Committee’s determination of the degree of attainment of Performance Goals
or, if not determinable, assuming that the applicable “target” levels of
performance have been attained, or on such other basis determined by the
Committee.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) and (b) shall occur in a manner and at a time
which allows affected Participants the ability to participate in the Change in
Control with respect to the shares of Common Stock subject to their Awards.

 

12.2 In addition, in the event of a Change in Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Awards and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
share of Common Stock received or to be received by other shareholders of the
Company in the event. In the case of any Option or Stock Appreciation Right with
an exercise price (or SAR Exercise Price in the case of a Stock Appreciation
Right) that equals or exceeds the price paid for a share of Common Stock in
connection with the Change in Control, the Committee may cancel the Option or
Stock Appreciation Right without the payment of consideration therefor.

 

12.3 The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.

 

13. Amendment of the Plan and Awards.

 

13.1 Amendment of Plan. The Board at any time, and from time to time, may amend
or terminate the Plan. However, except as provided in Section 11 relating to
adjustments upon changes in Common Stock and Section 13.3, no amendment shall be
effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on shareholder approval.

 

13.2 Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval.

 

13.3 Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees, Consultants and Directors with the maximum benefits provided
or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

 

13.4 No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (a) the
Company requests the consent of the Participant and (b) the Participant consents
in writing.

 

 18 

 

 

13.5 Amendment of Awards. The Committee at any time, and from time to time, may
amend the terms of any one or more Awards; provided, however, that the Committee
may not affect any amendment which would otherwise constitute an impairment of
the rights under any Award unless (a) the Company requests the consent of the
Participant and (b) the Participant consents in writing.

 

14. General Provisions.

 

14.1 Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain events, in addition to applicable vesting conditions of an Award.
Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant’s Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.

 

14.2 Clawback. Notwithstanding any other provisions in this Plan, the Company
may cancel any Award, require reimbursement of any Award by a Participant, and
effect any other right of recoupment of equity or other compensation provided
under the Plan in accordance with any Company policies that may be adopted
and/or modified from time to time (“Clawback Policy”). In addition, a
Participant may be required to repay to the Company previously paid
compensation, whether provided pursuant to the Plan or an Award Agreement, in
accordance with the Clawback Policy. By accepting an Award, the Participant is
agreeing to be bound by the Clawback Policy, as in effect or as may be adopted
and/or modified from time to time by the Company in its discretion (including,
without limitation, to comply with applicable law or stock exchange listing
requirements).

 

14.3 Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

14.4 Sub-Plans. The Committee may from time to time establish sub-plans under
the Plan for purposes of satisfying securities, tax or other laws of various
jurisdictions in which the Company intends to grant Awards. Any sub-plans shall
contain such limitations and other terms and conditions as the Committee
determines are necessary or desirable. All sub-plans shall be deemed a part of
the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.

 

14.5 Deferral of Awards. The Committee may establish one or more programs under
the Plan to permit selected Participants the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Common Stock or other consideration under an
Award. The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program.

 

14.6 Unfunded Plan. The Plan shall be unfunded. Neither the Company, the Board
nor the Committee shall be required to establish any special or separate fund or
to segregate any assets to assure the performance of its obligations under the
Plan.

 

14.7 Recapitalizations. Each Award Agreement shall contain provisions required
to reflect the provisions of Section 11.

 

 19 

 

 

14.8 Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.

 

14.9 No Fractional Shares. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan. The Committee shall determine whether cash,
additional Awards or other securities or property shall be issued or paid in
lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.

 

14.10 Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of Awards, as the Committee
may deem advisable.

 

14.11 Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any additional
tax or penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

 

14.12 Disqualifying Dispositions. Any Participant who shall make a “disposition”
(as defined in Section 424 of the Code) of all or any portion of shares of
Common Stock acquired upon exercise of an Incentive Stock Option within two
years from the Grant Date of such Incentive Stock Option or within one year
after the issuance of the shares of Common Stock acquired upon exercise of such
Incentive Stock Option (a “Disqualifying Disposition”) shall be required to
immediately advise the Company in writing as to the occurrence of the sale and
the price realized upon the sale of such shares of Common Stock.

 

14.13 Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section 14.13, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.

 

14.14 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries by whom any right under the Plan is
to be exercised in case of such Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant’s lifetime.

 

14.15 Expenses. The costs of administering the Plan shall be paid by the
Company.

 

14.16 Severability. If any of the provisions of the Plan or any Award Agreement
is held to be invalid, illegal or unenforceable, whether in whole or in part,
such provision shall be deemed modified to the extent, but only to the extent,
of such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.

 

 20 

 

 

14.17 Plan Headings. The headings in the Plan are for purposes of convenience
only and are not intended to define or limit the construction of the provisions
hereof.

 

14.18 Non-Uniform Treatment. The Committee’s determinations under the Plan need
not be uniform and may be made by it selectively among persons who are eligible
to receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments, and to enter into non-uniform and
selective Award Agreements.

 

15. Effective Date of Plan. The Plan shall become effective as of the Effective
Date.

 

16. Termination or Suspension of the Plan. The Plan shall terminate
automatically on June ___, 2028. No Award shall be granted pursuant to the Plan
after such date, but Awards theretofore granted may extend beyond that date. The
Board may suspend or terminate the Plan at any earlier date pursuant to Section
13.1 hereof. No Awards may be granted under the Plan while the Plan is suspended
or after it is terminated.

 

17. Choice of Law. The law of the State of Delaware shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state’s conflict of law rules.

 

As adopted by the Board of Directors of AIT Therapeutics, Inc. on June ___,
2018.

 

 21 

 

 

ANNEX A

TO THE AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN

OF

AIT THERAPEUTICS, INC.

 

 22 

 

 

DEFINITIONS

 

For purposes of this Annex and the Grant Notification Letter, the following
definitions shall apply:

 

(a)“Affiliate” - any “employing company” within the meaning of Section 102(a) of
the Ordinance.     (b)“Approved 102 Option” - an Option granted pursuant to
Section 102(b) of the Ordinance and held in trust by a Trustee for the benefit
of the Grantee.     (c)“Capital Gain Option (CGO)” - an Approved 102 Option
elected and designated by the Company to qualify under the capital gain tax
treatment in accordance with the provisions of Section 102(b)(2) of the
Ordinance.     (d)“Controlling Shareholder” - shall have the meaning ascribed to
it in Section 32(9) of the Ordinance.     (e)“Date of Grant” – the date upon
which the Option is granted to the Grantee.     (f)“Employee” - a person who is
employed by the Company or its Affiliates, including an individual who is
serving as a director or an office holder, but excluding any Controlling
Shareholder, all as determined in Section 102 of the Ordinance.     (g)“Grantee”
– a person who receives an Option under this Annex.     (h)“ITA” - the Israeli
Tax Authorities.     (i)“Non-Employee” - a consultant, adviser, service
provider, Controlling Shareholder or any other person who is not an Employee.
    (j)“Ordinary Income Option (OIO)” - an Approved 102 Option elected and
designated by the Company to qualify under the ordinary income tax treatment in
accordance with the provisions of Section 102(b)(1) of the Ordinance.    
(k)“102 Option” - any Option granted to Employees pursuant to Section 102 of the
Ordinance.     (l)“3(i) Option” - an Option granted pursuant to Section 3(i) of
the Ordinance to any person who is a Non-Employee.     (m)“Ordinance” - the
Israeli Income Tax Ordinance [New Version] 1961 as now in effect or as hereafter
amended.     (n)“Section 102” - Section 102 of the Ordinance and any
regulations, rules, orders or procedures promulgated thereunder as now in effect
or as hereafter amended.     (o)“Trustee” - any individual appointed by the
Company to serve as a trustee and approved by the ITA, all in accordance with
the provisions of Section 102(a) of the Ordinance.     (p)“Unapproved 102
Option” - an Option granted pursuant to Section 102(c) of the Ordinance and not
held in trust by a Trustee.

 

For the avoidance of any doubt, it is hereby clarified that any capitalized
terms not specifically defined in this Annex shall be construed according to the
interpretation given to it in the Plan.

 

 23 

 



 

ANNEX A - ISRAEL

 

1. GENERAL

 

1.1.This Annex (the: “Annex”) shall apply only to Grantees who are residents of
the State of Israel at the Date of Grant or those who are deemed to be residents
of the state of Israel for the payment of tax at the Date of Grant. The
provisions specified hereunder shall form an integral part of Section 4 of the
Amended and Restated 2013 Equity Incentive Plan (the: “Plan”) of AIT
Therapeutics, Inc. (the: “Company”) and in particular Section 4 of the Plan
(hereinafter: the “Scheme”), which applies to the issuance of options to
purchase shares of Common Stock (the “Shares”) of the Company. According to the
Scheme, Options to purchase the Company’s Shares may be issued to employees,
directors, consultants and service provides of the Company or its affiliates.
The tax rules and the US tax provisions and regulations shall not apply to any
grants hereunder to a Grantee who is a resident of the State of Israel at the
Date of Grant or those who are deemed to be residents of the State of Israel for
the payment of tax at the Date of Grant.     1.2This Annex is effective with
respect to Options granted following Amendment no. 132 of the Ordinance, which
entered into force on January 1, 2003.     1.3This Annex is to be read as a
continuation of the Scheme and only modifies Options granted to Israeli Grantees
so that they comply with the requirements set by the Israeli law in general, and
in particular with the provisions of Section 102 (as specified herein), as may
be amended or replaced from time to time. For the avoidance of doubt, this Annex
does not add to or modify the Scheme in respect of any other category of
Grantees.     1.4The Scheme and this Annex are complimentary to each other and
shall be deemed as one. In any case of contradiction, whether explicit or
implied, between the provisions of this Annex and the Scheme, the provisions set
out in the Annex shall prevail.

 

2. ISSUANCE OF OPTIONS

 

2.1The persons eligible for participation in the Scheme as Grantees shall
include any Employees and/or Non-Employees of the Company or of any Affiliate;
provided, however, that (i) Employees may only be granted 102 Options; and (ii)
Non-Employees and/or Controlling Shareholders may only be granted 3(i) Options.
    2.2The Company may designate Options granted to Employees pursuant to
Section 102 as Unapproved 102 Options or Approved 102 Options.     2.3The grant
of Approved 102 Options shall be made under this Annex adopted by the Board, and
shall be conditioned upon the approval of this Annex by the ITA.     2.4Approved
102 Options may either be classified as Capital Gain Options (“CGOs”) or
Ordinary Income Options (“OIOs”).     2.5No Approved 102 Options may be granted
under this Annex to any eligible Employee, unless and until, the Company’s
election of the type of Approved 102 Options as CGO or OIO granted to Employees
(the: “Election”), is appropriately filed with the ITA. Such Election shall
become effective beginning the first date of grant of an Approved 102 Option
under this Annex and shall remain in effect at least until the end of the year
following the year during which the Company first granted Approved 102 Options.
The Election shall obligate the Company to grant only the type of Approved 102
Option it has elected, and shall apply to all Grantees who were granted Approved
102 Options during the period indicated herein, all in accordance with the
provisions of Section 102(g) of the Ordinance. For the avoidance of doubt, such
Election shall not prevent the Company from granting Unapproved 102 Options
simultaneously.

 

 24 

 

 

2.6All Approved 102 Options must be held in trust by a Trustee, as described in
Section 3 below.     2.7For the avoidance of doubt, the designation of
Unapproved 102 Options and Approved 102 Options shall be subject to the terms
and conditions set forth in Section 102.

 

3. TRUSTEE

 

3.1Approved 102 Options which shall be granted under this Annex and/or any
Shares allocated or issued upon exercise of such Approved 102 Options and/or
other shares received subsequently following any realization of rights,
including without limitation bonus shares, shall be allocated or issued to the
Trustee and held for the benefit of the Grantees for such period of time as
required by Section 102 or any regulations, rules or orders or procedures
promulgated thereunder (the: “Holding Period”). In the case the requirements for
Approved 102 Options are not met, then the Approved 102 Options may be regarded
as Unapproved 102 Options, all in accordance with the provisions of Section 102.
   3.2Notwithstanding anything to the contrary, the Trustee shall not release
any Shares allocated or issued upon exercise of Approved 102 Options prior to
the full payment of the Grantee’s tax liabilities arising from Approved 102
Options which were granted to him and/or any Shares allocated or issued upon
exercise of such Options.     3.3With respect to any Approved 102 Option,
subject to the provisions of Section 102 and any rules or regulation or orders
or procedures promulgated thereunder, a Grantee shall not sell or release from
trust any Share received upon the exercise of an Approved 102 Option and/or any
share received subsequently following any realization of rights, including
without limitation, bonus shares, until the lapse of the Holding Period required
under Section 102 of the Ordinance. Notwithstanding the above, if any such sale
or release occurs during the Holding Period, the sanctions under Section 102 of
the Ordinance and under any rules or regulation or orders or procedures
promulgated thereunder shall apply to and shall be borne by such Grantee.   
3.4Upon receipt of Approved 102 Option, the Grantee will sign an undertaking in
which he or she will give his or her consent to the grant of the Option under
Section 102, and will undertake to comply with the terms of Section 102 and the
trust agreement between the Company and the Trustee. Furthermore, each Grantee
shall sign and execute an undertaking in relation to the voting of any Share
received upon the exercise of an Approved 102 Option.

 

4. THE OPTIONS

 

The terms and conditions, upon which the Options shall be issued and exercised,
shall be as specified in a letter to be executed pursuant to the Scheme and to
this Annex (the: “Grant Notification Letter”). Each Grant Notification Letter
shall state, inter alia, the number of Shares to which the Option relates, the
type of Option granted thereunder (whether a CGO, OIO, Unapproved 102 Option or
a 3(i) Option), the vesting provisions and the Purchase Price.

 

5. FAIR MARKET VALUE

 

Without derogating from the definition of “Fair Market Value” enclosed in the
Scheme and solely for the purpose of determining the tax liability pursuant to
Section 102(b)(3) of the Ordinance, if at the date of grant the Company’s shares
are listed on any established stock exchange or a national market system or if
the Company’s shares will be registered for trading within ninety (90) days
following the date of grant of the CGOs, the fair market value of the Shares at
the date of grant shall be determined in accordance with the average value of
the Company’s shares on the thirty (30) trading days preceding the date of grant
or on the thirty (30) trading days following the date of registration for
trading, as the case may be.

 

 25 

 

 

6. EXERCISE OF OPTIONS

 

6.1Options shall be exercised by the Grantee by giving a written notice to the
Company and/or to any third party designated by the Company (the:
“Representative”), in such form and method as may be determined by the Company
and, when applicable, by the Trustee, in accordance with the requirements of
Section 102, which exercise shall be effective upon receipt of such notice by
the Company and/or the Representative and the payment of the Purchase Price for
the number of Shares with respect to which the option is being exercised, at the
Company’s or the Representative’s principal office. The notice shall specify the
number of Shares with respect to which the option is being exercised.   
6.2Without derogating from Section 11(2) of the Plan, and in addition thereto,
with respect to Approved 102 Options, any shares of Common Stock allocated or
issued upon the exercise of an Approved 102 Option, shall be voted in accordance
with the provisions of Section 102 and any rules, regulations or orders
promulgated thereunder.

 

7. ASSIGNABILITY AND SALE OF OPTIONS

 

 7.1Notwithstanding any other provision of the Scheme, no Option or any right
with respect thereto, purchasable hereunder, whether fully paid or not, shall be
assignable, transferable or given as collateral or any right with respect to
them given to any third party whatsoever, and during the lifetime of the Grantee
each and all of such Grantee’s rights to purchase Shares hereunder shall be
exercisable only by the Grantee.       Any such action made directly or
indirectly, for an immediate validation or for a future one, shall be void.    
7.2As long as Options or Shares purchased pursuant to thereto are held by the
Trustee on behalf of the Grantee, all rights of the Grantee over the shares are
personal, cannot be transferred, assigned, pledged or mortgaged, other than by
will or laws of descent and distribution.

 

8. INTEGRATION OF SECTION 102 AND TAX ASSESSING OFFICER’S PERMIT

 

8.1With regards to Approved 102 Options, the provisions of the Scheme and/or the
Annex and/or the Grant Notification Letter shall be subject to the provisions of
Section 102 and the Tax Assessing Officer’s permit, and the said provisions and
permit shall be deemed an integral part of the Scheme and of the Annex and of
the Grant Notification Letter.    8.2Any provision of Section 102 and/or the
said permit which is necessary in order to receive and/or to keep any tax
benefit pursuant to Section 102, which is not expressly specified in the Scheme
or the Annex or the Grant Notification Letter, shall be considered binding upon
the Company and the Grantees.

 

9. DIVIDEND

 

Subject to the Company’s incorporation documents, with respect to all Shares
(but excluding, for avoidance of any doubt, any unexercised options) allocated
or issued upon the exercise of Options and held by the Grantee or by the Trustee
as the case may be, the Grantee shall be entitled to receive dividends in
accordance with the quantity of such shares, and subject to any applicable
taxation on distribution of dividends, and when applicable subject to the
provisions of Section 102 and the rules, regulations or orders promulgated
thereunder.

 

 26 

 

 

10. TAX CONSEQUENCES

 

10.1 Any tax consequences arising from the grant or exercise of any Option, from
the payment for Shares covered thereby or from any other event or act (of the
Company, and/or its Affiliates, and the Trustee or the Grantee), hereunder,
shall be borne solely by the Grantee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules, and regulations, including withholding taxes at source.
Furthermore, the Grantee shall agree to indemnify the Company and/or its
Affiliates and/or the Trustee and hold them harmless against and from any and
all liability for any such tax or interest or penalty thereon, including without
limitation, liabilities relating to the necessity to withhold, or to have
withheld, any such tax from any payment made to the Grantee.     10.2 The
Company and/or, when applicable, the Trustee shall not be required to release
any share certificate to a Grantee until all required payments have been fully
made.     10.3 With respect to Unapproved 102 Option, if the Grantee ceases to
be employed by the Company or any Affiliate, the Grantee shall extend to the
Company and/or its Affiliate a security or guarantee for the payment of tax due
at the time of sale of Shares, all in accordance with the provisions of Section
102 and the rules, regulation or orders promulgated thereunder.

 

11. GOVERNING LAW & JURISDICTION

 

This Annex shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware applicable to contracts made and to be
performed therein, without giving effect to the principles of conflict of laws.
The competent courts of the State of Delaware shall have sole jurisdiction in
any matters pertaining to this Annex.

 

* * *

 

 27 

 



 

